Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 31, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147332 & (51)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  MICHAEL BEYDOUN,                                                                                        David F. Viviano,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 147332
                                                                    COA: 304729
                                                                    Wayne CC: 09-026647-NI
  CHARLES BENJAMIN WILLS, JR.,
           Defendant,
  and
  CITY OF DETROIT,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED. On
  further order of the Court, it appearing that proceedings in this case are stayed by the
  filing of a petition in bankruptcy, In re City of Detroit, Michigan, U.S. Bankruptcy Court,
  Eastern District of Michigan Case No. 13-53846, the case is administratively CLOSED
  without prejudice and without decision on the merits. Once the stay is no longer in
  effect, this case may be reopened on the motion of any party filed within 42 days after the
  date of the order removing the stay.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 31, 2013
         t0731
                                                                               Clerk